Exhibit 10.1


DIVIDEND REINVESTMENT PLAN
OF
ARES CAPITAL CORPORATION
effective as of December 1, 2018
Ares Capital Corporation, a Maryland corporation (the “Corporation”), hereby
adopts the following plan (the “Plan”) with respect to the cash portion of
dividends and distributions (collectively, “Cash Dividends”) declared by its
Board of Directors (the “Board of Directors”) on shares of its common stock, par
value $0.001 per share (the “Common Stock”):
1.    Unless a registered stockholder (a “stockholder”) specifically elects to
receive cash as set forth below, all Cash Dividends shall be payable in shares
of the Common Stock of the Corporation, and no action shall be required on such
stockholder’s part to receive a distribution in stock.
2.    Such Cash Dividends shall be payable on such date or dates as may be fixed
from time to time by the Board of Directors to stockholders of record at the
close of business on the record date(s) established by the Board of Directors
for the Cash Dividend involved.
3.    To implement the Plan, the Corporation may use newly issued shares of its
Common Stock or the Corporation may purchase shares of its Common Stock in the
open market, in each case, to the extent permitted by applicable law, whether
shares of its Common Stock are trading at, above or below net asset value. If
newly issued shares are used to implement the Plan, the number of shares to be
delivered to a stockholder shall be determined by dividing the total dollar
amount of the Cash Dividend payable to such stockholder by the market price per
share of the Common Stock at the close of regular trading on The NASDAQ Global
Select Market on the dividend payment date. Market price per share on that date
shall be the closing price for such shares on The NASDAQ Global Select Market
or, if no sale is reported for such day, at the average of their reported bid
and asked prices. If shares are purchased in the open market to implement the
Plan, the number of shares to be issued to a stockholder shall be determined by
dividing the dollar amount of the Cash Dividend payable to such stockholder by
the weighted average price per share for all shares purchased by the Plan
Administrator in the open market in connection with the dividend.
4.    A stockholder may, however, elect to receive any Cash Dividends in cash.
To exercise this option, such stockholder shall notify Computershare Trust
Company, N.A., the plan administrator (the “Plan Administrator”), in writing, by
telephone or over the Internet (pursuant to the instructions in Section 10
hereof) so that such notice is received by the Plan Administrator no later than
1:00 p.m. Eastern time on the record date fixed by the Board of Directors for
the Cash Dividend involved.
5.    The Plan Administrator will set up a Plan account for shares acquired
pursuant to the Plan for each stockholder who has not so elected to receive Cash
Dividends in cash (each a “Participant”). The Plan Administrator may hold each
Participant’s shares, together with the shares of other Participants, in
non-certificated form in the Plan Administrator’s name or that of its nominee.
6.    The Plan Administrator will confirm to each Participant each acquisition
made pursuant to the Plan as soon as practicable. Each Participant may from time
to time have an undivided fractional interest (computed to six decimal places)
in a share of Common Stock of the Corporation and dividends and distributions on
fractional shares will be credited to each Participant’s Plan account.


1

--------------------------------------------------------------------------------




7.    The Plan Administrator will forward to each Participant any
Corporation-related proxy solicitation materials and each Corporation report or
other communication to stockholders and will vote any shares held by it under
the Plan in accordance with the instructions set forth on proxies returned by
Participants to the Corporation.
8.    In the event that the Corporation makes available to its stockholders
rights to purchase additional shares or other securities, the shares held by the
Plan Administrator for each Participant under the Plan will be added to any
other shares held by the Participant (in book-entry or certificated form) in
calculating the number of rights to be issued to the Participant.
9.    The Plan Administrator’s service fee, if any, and expenses for
administering the Plan will be paid for by the Corporation.
10.    Each Participant may terminate his or its account under the Plan by so
notifying the Plan Administrator via the Plan Administrator’s website at
www.computershare.com/investor, by filling out the transaction request form
located at the bottom of the Participant’s statement and sending it to
Computershare Trust Company, N.A., P.O. Box 505000, Louisville, KY 40233-5000 or
by calling the Plan Administrator’s toll-free number at 1-866-365-2497. Such
termination will be effective immediately if the Participant’s notice is
received by the Plan Administrator prior to any dividend or distribution record
date; otherwise, such termination will be effective only with respect to any
subsequent dividend or distribution. The Plan may be terminated by the
Corporation upon notice in writing mailed to each Participant at least 30 days
prior to any record date for the payment of any dividend or distribution by the
Corporation.
11.     Upon any termination of the Plan by the Corporation or by a Participant
of its or his account under the Plan, the Plan Administrator will cause full and
fractional shares held for the Participant under the Plan to be credited to the
Participant in book-entry form with the Corporation’s transfer agent. In advance
of such termination, a Participant may instead elect to have the Plan
Administrator sell part or all of the Participant’s shares and remit the
proceeds to the Participant, in which case the Plan Administrator will be
authorized to deduct a fee of up to $15 plus $0.12 per share from the proceeds.
A sale request that is received before 1:00 p.m. Eastern Time will, subject to
market conditions and their factors, generally be sold the same business day.
Sales usually take place on a daily basis during trading days on The NASDAQ
Global Select Market and are generally processed on the day that a sale request
is received by the Plan Administrator (if received during a trading day) and no
later than five business days of the receipt of that request.
12.    These terms and conditions may be amended or supplemented by the
Corporation at any time but, except when necessary or appropriate to comply with
applicable law or the rules or policies of the Securities and Exchange
Commission or any other regulatory authority, only by mailing to each
Participant appropriate written notice at least 30 days prior to the effective
date thereof. The amendment or supplement shall be deemed to be accepted by each
Participant unless, prior to the effective date thereof, the Plan Administrator
receives written notice from the Participant of the termination of such
Participant’s account under the Plan. Any such amendment may include an
appointment by the Plan Administrator, in its place and stead, of a successor
agent under these terms and conditions, with full power and authority to perform
all or any of the acts to be performed by the Plan Administrator under these
terms and conditions. Upon any such appointment of any agent for the purpose of
receiving dividends and distributions, the Corporation will be authorized to pay
to such successor agent, for each Participant’s account, all dividends and
distributions payable on shares of the Corporation held in the Participant’s
name or under the Plan for retention or application by such successor agent as
provided in these terms and conditions.


2

--------------------------------------------------------------------------------




13    The Plan Administrator will at all times act in good faith and use its
commercially reasonable best efforts to ensure its full and timely performance
of all services to be performed by it under this Plan and to comply with
applicable law, but assumes no responsibility and shall not be liable for loss
or damage due to errors unless such error is caused by the Plan Administrator’s
negligence, bad faith, or willful misconduct or that of its employees or agents.
14. These terms and conditions shall be governed by the laws of the State of New
York, including without limitation, Section 5-1401 of the New York General
Obligations Law.




3